

EXHIBIT 10.14


FINANCIAL ADVISORY AGREEMENT
 
THIS FINANCIAL ADVISORY AGREEMENT (“Agreement” or “FAA”) is made and entered
into on the 14th of February, 2007, by and between HFG International, Limited, a
Hong Kong corporation (“HFG”), and Shan Dong Green Foodstuff Co., Ltd., a P.R.C.
corporation (the “Company”).
 
W I T N E S S E T H:
 
WHEREAS, the Company desires to engage HFG to provide certain financial advisory
and consulting services as specifically enumerated below commencing as of the
date hereof related to the Restructuring, the Going Public Transaction and the
Post-Transaction Period (each as hereinafter defined), and HFG is willing to be
so engaged; and
 
WHEREAS, HFG will also advise the Company with regard to matters related to
their efforts to complete a capital raising transaction generating targeted
gross offering proceeds of $20million USD (the “Financing”).
 
NOW, THEREFORE, for and in consideration of the covenants set forth herein and
the mutual benefits to be gained by the parties hereto, and other good and
valuable consideration, the receipt and adequacy of which are now and forever
acknowledged and confessed, the parties hereto hereby agree and intend to be
legally bound as follows:
 
1.  Retention. As of the date hereof, the Company hereby retains and HFG hereby
agrees to be retained as the Company’s exclusive financial advisor during the
term of this Agreement. The Company acknowledges that HFG shall have the right
to engage third parties to assist it in its efforts to satisfy its obligations
hereunder. In its capacity as a financial advisor to the Company, HFG will:
 

A.  
Restructuring and Going Public Transaction.

 
(i)  consult on the implementation of a restructuring plan (the “Restructuring”)
resulting in an organizational structure that will allow the Company to complete
the Going Public Transaction; and
 
(ii)  assist the Company in evaluating the manner of effecting a going public
transaction with a public shell corporation (“Pubco”) domiciled in the United
States of America and quoted on the “OTC BB” (a “Going Public Transaction”). HFG
and the original Pubco shareholders shall hold, in the aggregate, 6.5% of
Pubco’s issued and outstanding common stock upon completion of both the
Financing and the Going Public Transaction (the “Pubco Shareholders Ownership
Percentage”). In the event that Pubco, on a consolidated basis with the Company,
reports in its Annual Report filed with the U.S Securities and Exchange
Commission, net income of $12.5 million for fiscal 2008, HFG shall return to the
Company for cancellation that number of shares that will reduce the Pubco
Shareholders Ownership Percentage to 5.6%. At the closing of the Going Public
Transaction, HFG shall place into escrow, which escrow shall be governed by a
definitive escrow agreement, the number of shares of Pubco’s common stock that
will be necessary to allow it to satisfy its obligations under this paragraph.
 
FINANCIAL ADVISORY AGREEMENT - Page 1

--------------------------------------------------------------------------------


 

B.  
Post Transaction Period

 
Upon consummation of the Going Public Transaction, HFG agrees to:
 
(i)  coordinate and supervise a training program for the purpose of facilitating
new management’s operation of Pubco (the Company agrees that all costs and
expenses charged by third party consultants introduced by HFG and engaged by the
Company will be the sole responsibility of the Company);
 
(ii)  if necessary, coordinate the preparation by the Company’s legal counsel of
an information statement to be filed with the SEC to change Pubco’s name and to
in turn assist in obtaining a new CUSIP number and stock symbol for Pubco;
 
(iii)  oversee third party development by third parties of Pubco’s investor
relations efforts, which effort shall include (a) establishing a program for
communicating with brokerage professionals, investment bankers and market
makers; and (b) creating a complete investor relations strategy to be
implemented in English and Chinese. The Company agrees that all costs and
expenses charged by investor relations and press relations firms introduced by
HFG and engaged by Pubco or the Company will be the sole responsibility of the
Company;
 
(iv)  coordinate with the Company’s legal counsel in the preparation and
assembly of application materials for the listing of Pubco’s common stock on a
national exchange or quotation medium that may include, but shall not
necessarily be limited to, the American Stock Exchange or the NASDAQ Stock
Market; and
 
(v)  Provide Pubco with such additional financial advisory services as may be
reasonably requested, to the extent HFG has the expertise or legal right to
render such services.
 
2.  Financing and Financing Conditions. The Financing will be accomplished under
terms and conditions that are mutually agreeable to the issuer and the
investors. HFG will seek to have the Company receive a post money valuation of
at least 11X its audited 2006 net income. It is anticipated that the Company
will pay investment bankers involved in the transaction a commission equal to 7%
of the capital raised in the Financing along with warrants to purchase Pubco’s
common stock, the terms of which to be agreed upon by the Company prior to the
closing of the Financing. HFG will complete the Financing within one month after
the Company’s independent auditor signs the final audit report.
 
The Company acknowledges that the closing of a Financing will be contingent upon
(a) the agreement of the Company’s shareholders to enter into a Make Good Escrow
Agreement whereby they shall agree to place into escrow an agreed upon number of
shares of Pubco’s common stock that they will receive upon the closing of the
Going Public Transaction that shall be delivered to investors in the Financing
in the event that the Financing is completed before July, 2007, and the Company
fails to report a 60% increase in net income for fiscal 2007 over fiscal 2006,
(b) the Company’s commitment to ensure that Pubco files a registration statement
with the U.S. Securities and Exchange Commission for the purpose of registering
the Pubco shares held by HFG or its assignees, the shares purchased in the
Financing, or any security for which the purchased shares are exchanged, for
resale, with offering proceeds not to be released from escrow until the
registration statement is filed, (c) consummation of the Going Public
Transaction in accordance with this FAA, (d) the agreement by the Company that
$300,000 of the net proceeds of the Financing will be placed into escrow and
used for financial public and investor relations activities and the engagement
of a US domiciled spokesperson(s), recommended by HFG and confirmed by Company,
for a period of at least 12 months following the closing of the Financing and
(e) the agreement of the Company to have HFG act as its exclusive advisor for
any capital raising transactions undertaken by Pubco following the closing of
the Going Public Transaction.
 
FINANCIAL ADVISORY AGREEMENT - Page 2

--------------------------------------------------------------------------------


 
3.  Non-circumvent. The Company agrees that in the event that this Agreement is
terminated for any reason, other than upon the completion of a Financing, it
shall not enter into discussions or negotiations with or close a financing,
regardless of terms, with any party introduced by HFG as a possible investor or
placement agent for the Financing, each of which shall be listed on Schedule “A”
to this Agreement at the time of introduction, for a period of one year
following the date of termination of this Agreement.
 
4.  Authorization. Subject to the terms and conditions of this Agreement, the
Company hereby appoints HFG to act on a best efforts basis as its exclusive
consultant during the Authorization Period (as hereinafter defined). HFG hereby
accepts such appoint, with it being expressly acknowledged that HFG is acting in
the capacity of independent contractor and not as agent of either the Company,
affiliates of the Company resulting from the Restructuring, or Pubco.
 
In addition, except in the event of an act constituting either willful
misconduct or gross negligence on the part of HFG, the Company agrees that it
will not hold HFG responsible in the event that either the Restructuring, the
Financing or the Going Public Transaction is not consummated, nor shall it hold
HFG liable for any damages suffered by the Company as a result of the Company’s
inability to consummate either the Restructuring, the Financing or the Going
Public Transaction. However, in the event HFG commits an act constituting either
willful misconduct or gross negligence which makes it impossible to complete
either the Financing or the Going Public Transaction, HFG shall indemnify the
Company against all costs, including legal, accounting and other fees and
expenses, arising from the Company’s efforts to complete the Financing and the
Going Public Transaction. It is expressly acknowledged by the Company that HFG
shall not render legal or accounting advice in connection with the services to
be provided herein. HFG shall have the right to recommend the legal and
accounting professionals for the transactions contemplated herein.
 
5.  Authorization Period. HFG’s engagement hereunder shall become effective on
the date hereof (the “Effective Date”) and will automatically terminate (the
“Termination Date”) on the first to occur of the following: (a) either party
exercises their right of termination as provided for in this FAA, (b) the
Company’s breach of its covenants herein, or (c) 12 months following the
completion of the Going Public Transaction. This Agreement may be extended
beyond the Termination Date if both parties mutually agree in writing. Except as
to certain obligations of the Company under Section 3. hereof, this Agreement
shall also terminate immediately upon the mutual decision of the parties not to
move forward with the Restructuring, the Financing or the Going Public
Transaction.
 
FINANCIAL ADVISORY AGREEMENT - Page 3

--------------------------------------------------------------------------------


 
6.  Fees and Expenses. On the closing date of the Going Public Transaction, the
Company shall pay to HFG the fee of $450,000.
 
In addition, the Company shall reimburse HFG for all documented travel and
lodging expenses incurred by HFG personnel during the term of this Agreement.
Reimbursement is to be made within 10 days of receipt of a written request for
reimbursement submitted to the Company.
 
7.  Due Diligence and Auditabilty. HFG shall have the right to perform a due
diligence investigation of the Company that demonstrates to HFG’s sole
satisfaction that the Company is a suitable candidate for the Going Public
Transaction, which due diligence investigation shall include consultation with
the Company’s independent audit firm regarding the auditablity of the Company in
accordance with US GAAP. HFG shall have the right to terminate this Agreement in
the event it determines that there exists a material and non-curable due
diligence matter. The Company shall also have the right to perform a due
diligence investigation of Pubco.
 
8.  Governing Law. This Agreement shall be governed by the laws of the Peoples
Republic of China and any dispute arising hereunder shall be submitted for
binding arbitration to the China Foreign Trade Commission Arbitration Committee
in Shanghai.
 
It is understood that this Agreement will be prepared and executed in both the
English and Chinese languages. If a dispute arises as to the interpretation of a
particular provision of this Agreement because of differences between the
Chinese and English languages, the dispute shall be resolved in accordance with
the Chinese version.
 
FINANCIAL ADVISORY AGREEMENT - Page 4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 

        HFG:       HFG International, Limited  
   
   
  By:   Timothy P. Halter  

--------------------------------------------------------------------------------

Timothy P. Halter,   Its: President

 

       
The Company:
     
Shang Dong Green Foodstuff Co., Ltd.
 
   
   
  By:   Si Chen  

--------------------------------------------------------------------------------

Si Chen   Its: Chairman

 
FINANCIAL ADVISORY AGREEMENT - Page 5

--------------------------------------------------------------------------------




SCHEDULE A



NAME OF POTENTIAL INVESTOR
 
DATE INTRODUCED
     
Granite Global Ventures
 
2007-1-20
 
 
Hua-Mei 21st Century
 
2007-1-20
     
Sumitomo Corporation Equity Asia
 
2007-1-20



FINANCIAL ADVISORY AGREEMENT - Page 6

--------------------------------------------------------------------------------


 